GUNTHER, Judge,
dissenting.
I respectfully dissent.
In my view, the trial court erred in dismissing the second amended complaint with prejudice and in entering judgment in favor of the defendant, State of Florida, Department of Transportation (DOT). Contrary to the majority’s view, I would hold that the plaintiffs second amended complaint states a cause of action. The complaint alleges that DOT created a known dangerous condition which is not readily apparent to persons who could be injured by the condition thereby giving rise to a duty at the operational level to warn the public of, or protect the public from, the known danger. City of St. Petersburg v. Collom, 419 So.2d 1082 (Fla.1982); Department of Transportation v. Neilson, 419 So.2d 1071 (Fla.1982). At the very least, the plaintiff should have an opportunity to amend her complaint in view of the policy for liberal amendment of pleadings set forth in Rule 1.190(a), Florida Rules of Civil Procedure.
I would reverse and remand with instructions to the trial court to reinstate the second amended complaint.